Case 16-15598-SLM          Doc 125     Filed 10/12/18 Entered 10/12/18 11:57:27        Desc Main
                                      Document      Page 1 of 4




   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY                                         Order Filed on October 12,
   Caption in Compliance with D.N.J. LBR 9004-1(b)              2018 by Clerk, U.S. Bankruptcy
                                                                 Court - District of New Jersey




   In re:                                                  Case No. 16-15598 (SLM)
                                                           Chapter 7
   38-36 Greenville Ave L.L.C.,
                                                           Judge: Hon. Stacey L. Meisel
                 Debtor.
                                                           Hearing Date: January 14, 2019



                 AMENDED ORDER TO SHOW CAUSE AS TO
              WHY THIS COURT SHOULD NOT ISSUE SANCTIONS
       AGAINST KEVIN KERVENG TUNG, P.C. AND KEVIN K. TUNG, ESQ.,
  IN HIS INDIVIDUAL CAPACITY, FOR POTENTIAL VIOLATIONS OF THE NEW
      JERSEY RULES OF PROFESSIONAL CONDUCT, THE UNITED STATES
       CODE, AND THE FEDERAL RULES OF BANKRUPTCY PROCEDURE


        The relief set forth on the following pages two (2) through four (4) is hereby ORDERED.




DATED: October 12, 2018
Case 16-15598-SLM         Doc 125    Filed 10/12/18 Entered 10/12/18 11:57:27           Desc Main
                                    Document      Page 2 of 4


 Page 2 of 4
 Debtor:                38-36 Greenville Ave. L.L.C.
 Case No.:              16-15598 (SLM)
 Caption of Order:      Order to Show Cause as to Why this Court Should Not Issue Sanctions
                        Against Kevin Kerveng Tung, P.C. and Kevin K. Tung, Esq., in his
                        Individual Capacity, for Potential Violations of the New Jersey Rules of
                        Professional Conduct, the United States Code, and the Federal Rules of
                        Bankruptcy Procedure


        THIS MATTER having been brought by the Court, sua sponte, subsequent to the hearing

 held on November 7, 2017 (the “Hearing”) on the Motion to Compel Payment of Administrative

 Expenses (Docket No. 100) filed by Kevin Kerveng Tung, P.C. (“Counsel”); and for the topics

 discussed on the record of the Hearing and questions raised by the Court therein related to, among

 other things,

             x   the unauthorized transaction wherein Debtor’s principal paid Counsel fees either

                 by loan or otherwise on behalf of the Debtor without Court approval (the

                 “Unauthorized Transaction”); and

             x   the misleading and incorrect Monthly Operating Reports filed with the Court

                 wherein Debtor failed to disclose the Unauthorized Transaction;

        IT IS HEREBY ORDERED THAT:

        1.       Counsel and Kevin K. Tung, Esq., in his individual capacity, (“Mr. Tung”) shall

 show cause on January 14, 2019 at 10:00 AM in the United States Bankruptcy Court, 50 Walnut

 Street, Newark, New Jersey, Courtroom 3A, before the Honorable Stacey L. Meisel pursuant to:

 (i) the New Jersey Rules of Professional Conduct (“NJRPC”) 1.7(a)(2), 3.3, and any other NJRPC

 that may be implicated by both Counsel and Mr. Tung’s actions in this case; (ii) 11 U.S.C. §§ 105,

 327, 328, 330 and any other provision of the United States Code that may be implicated by both

 Counsel and Mr. Tung’s actions in this case; (iii) 28 U.S.C. §1927; and (iv) Federal Rule of
Case 16-15598-SLM        Doc 125      Filed 10/12/18 Entered 10/12/18 11:57:27              Desc Main
                                     Document      Page 3 of 4


 Page 3 of 4
 Debtor:               38-36 Greenville Ave. L.L.C.
 Case No.:             16-15598 (SLM)
 Caption of Order:     Order to Show Cause as to Why this Court Should Not Issue Sanctions
                       Against Kevin Kerveng Tung, P.C. and Kevin K. Tung, Esq., in his
                       Individual Capacity, for Potential Violations of the New Jersey Rules of
                       Professional Conduct, the United States Code, and the Federal Rules of
                       Bankruptcy Procedure


 Bankruptcy Procedure 9011 and any other Federal Rule of Bankruptcy Procedure that may be

 implicated by both Counsel and Mr. Tung’s actions in this case, as to why this Court should not:

        (i)     find that Counsel and Mr. Tung breached their fiduciary obligations to the Debtor;

        (ii)    find that Counsel and Mr. Tung violated the NJRPC;

        (iii)   find that Counsel is not and was not disinterested in its representation of the Debtor;

        (iv)    terminate Counsel as attorney to the Debtor;

        (v)     deny Counsel’s Application for Compensation, in its entirety;

        (vi)    require Counsel to disgorge attorney’s fees previously paid by or on behalf of the

                Debtor; and

        (vii)   sanction Counsel and Mr. Tung as deemed necessary and appropriate.

        2.      Objections and responsive pleadings to this Order to Show Cause shall be filed by

 December 14, 2018.

        3.      Any replies shall be filed by December 28, 2018.

        4.      Sur-replies and any additional pleadings on the issue that either Counsel and/or Mr.

 Tung wish to file shall be filed by January 7, 2019.

        5.      No further submissions shall be filed without written leave of the Court.

        6.      Tardily filed submissions shall not be considered or reviewed by the Court unless

 permitted as set forth in paragraph 5 above.
Case 16-15598-SLM         Doc 125       Filed 10/12/18 Entered 10/12/18 11:57:27         Desc Main
                                       Document      Page 4 of 4


 Page 4 of 4
 Debtor:                38-36 Greenville Ave. L.L.C.
 Case No.:              16-15598 (SLM)
 Caption of Order:      Order to Show Cause as to Why this Court Should Not Issue Sanctions
                        Against Kevin Kerveng Tung, P.C. and Kevin K. Tung, Esq., in his
                        Individual Capacity, for Potential Violations of the New Jersey Rules of
                        Professional Conduct, the United States Code, and the Federal Rules of
                        Bankruptcy Procedure


        7.      All interested parties with standing to be heard may file pleadings in accordance

 with the schedule set forth herein.

        8.      The Court may adjourn the hearing on this matter as necessary, however, the

 adjournment shall not affect the schedule set forth in this Order unless permitted pursuant to

 paragraph 5 above.

        9.      Any party filing a pleading or a compilation of pleadings on this Order to Show

 Cause that equal or exceed fifty (50) pages—including attachments—shall provide two (2) binders

 that comply with this Court’s individual preferences as indicated on the Court’s website, within

 two days of the electronic filing of said pleading. This paragraph shall be read to mean that every

 page filed by a party or representative in regards to this Order to Show Cause shall be counted

 cumulatively toward the total page count so that if two submissions by the same party are less than

 fifty (50) pages and a third submission by the same party brings the total page count to fifty (50)

 pages or more, a binder containing all submissions must be provided to the Court two (2) days

 following the third submission. Joint submissions shall be subject to the terms of this paragraph.
